Exhibit 10.1


AMENDMENT NO. 3




AMENDMENT NO. 3 (this “Amendment”) dated as of June 22, 2015 to the Credit
Agreement referred to below, between Newell Rubbermaid Inc. (the “Company”),
each of the Subsidiary Borrowers identified under the caption “SUBSIDIARY
BORROWERS” on the signature pages hereto, each of the Lenders party hereto and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent
thereunder (in such capacity, the “Administrative Agent”).


WHEREAS, the Company, the Subsidiary Borrowers party thereto, the Lenders party
thereto (individually, a “Lender” and, collectively, the “Lenders”) and the
Administrative Agent are parties to a Credit Agreement dated as of December
2, 2011 (as amended by that certain Amendment No. 1 dated as of June 8, 2012 and
that certain Amendment No. 2 dated as of November 10, 2014, and as may be
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and


WHEREAS, the Company and the Lenders wish to amend the Credit Agreement in
certain respects;


NOW, THEREFORE, the parties hereto hereby agree as follows:


SECTION 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined are used herein as defined in the Credit Agreement.


SECTION 2. Amendments. Effective as provided (and subject to the satisfaction of
the conditions precedent) in Section 4 hereof, the Credit Agreement shall be
amended as follows:


a.References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby. This Amendment shall
constitute a “Loan Document” under the Credit Agreement.


b.Section 6.06 of the Credit Agreement is hereby amended to read in its entirety
as follows:


“SECTION 6.06. Total Indebtedness to Total Capital. The Company shall not permit
the ratio of Total Indebtedness to Total Capital at any time to be greater than
0.60 to 1.00; provided that (i) in calculating Total Capital, goodwill
impairment charges taken pursuant to the FASB’s Accounting Standards
Codification 350 (and any predecessor thereof) shall be disregarded to the
extent such charges do not exceed $750,000,000 in the aggregate, (ii) in
calculating such ratio, quarterly income preferred securities, quarterly income
capital securities, monthly income preferred securities or other similar
securities will be treated as part of “Total Capital” and not “Total
Indebtedness” and (iii) in calculating Total Capital, (a) the component of
accumulated other comprehensive income (loss) consisting of foreign currency
translation income (loss), (b) the cumulative foreign exchange gains or losses
incurred since January 1, 2012, arising due to the appreciation or depreciation
of non-Dollar currencies versus Dollars in regards to foreign entities in highly
inflationary economies pursuant to the FASB’s Accounting Standards Codification
830 and (c) the cumulative gains or losses incurred since January 1, 2012,
resulting from the deconsolidation of a foreign entity pursuant to the FASB’s
Accounting Standards Codification 810, shall be disregarded to the extent such




--------------------------------------------------------------------------------


amounts, in the aggregate (after netting income and gains against losses, and
whether representing net aggregate income, gain or loss), do not exceed
$600,000,000.”


SECTION 3. Representations and Warranties. The Company represents and warrants
to the Administrative Agent and the Lenders that, as of the date hereof, both
before and after the effectiveness of the amendments set forth in Section 2
hereof, (a) the representations and warranties of the Loan Parties set forth in
the Credit Agreement and the other Loan Documents, in each case as amended
hereby, are true and correct on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of an
earlier date, as of such earlier date); and (b) no Default shall have occurred
and be continuing under the Credit Agreement as amended hereby (after giving
effect to Section 3 hereof).


SECTION 4. Conditions to Effectiveness. The amendments to the Credit Agreement
set forth in Section 2 hereof shall become effective as of the date hereof upon
receipt by the Administrative Agent of one or more counterparts of this
Amendment signed on behalf of the Company and the Required Lenders.


SECTION 5. Confirmation of Obligations. The Company, by its execution of this
Amendment, hereby confirms and ratifies that all of its obligations under the
Credit Agreement and the other Loan Documents shall continue in full force and
effect for the benefit of the Administrative Agent and the Lenders. Nothing in
this Amendment shall constitute a waiver by the Administrative Agent or any
Lender of any rights or remedies under the Credit Agreement or other Loan
Documents.


SECTION 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. The Company shall pay all
reasonable expenses incurred by the Administrative Agent, including the
reasonable fees, charges and disbursements of Milbank, Tweed, Hadley & McCloy
LLP, special New York counsel to JPMCB, in connection with the preparation,
negotiation, execution and delivery of, and satisfaction of the conditions
under, this Amendment. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement and any of the parties hereto may execute this Amendment by signing
any such counterpart. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.


[remainder of page intentionally left blank]





2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered as of the day and year first above written.


NEWELL RUBBERMAID, INC.




By /s/ John K. Stipancich
Name: John K. Stipancich
Title: Executive Vice President and Chief Financial
Officer















































































Signature Page to
Amendment No. 3

--------------------------------------------------------------------------------


SUBSIDIARY BORROWERS
[NONE AS OF THE DATE OF THIS AMENDMENT]









































Signature Page to
Amendment No. 3

--------------------------------------------------------------------------------




LENDERS


JPMORGAN CHASE BANK, N.A.,
as a Lender and the Administrative Agent




By /s/ Gene Riego De Dios
Name: Gene Riego De Dios
Title: Vice President




BARCLAYS BANK PLC




By /s/ Christopher R. Lee
Name: Christopher R. Lee
Title: Vice President




CITIBANK, N.A.




By /s/ Janet S. Miles
Name: Janet S. Miles
Title: Vice President Citibank, N.A.




ROYAL BANK OF CANADA




By /s/ Julia Ivanova
Name: Julia Ivanova
Title: Authorized Signatory




BANK OF AMERICA, N.A.




By /s/ James Cuber
Name: James Cuber
Title: Associate















Signature Page to
Amendment No. 3

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH




By /s/ Bill O'Daly
Name: Bill O'Daly
Title: Authorized Signatory




By /s/ Sean MacGregor
Name: Sean MacGregor
Title: Authorized Signatory




GOLDMAN SACHS BANK USA




By /s/ Jamie Minieri
Name: Jamie Minieri
Title: Authorized Signatory




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By /s/ Adrienne Young
Name: Adrienne Young
Title: Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION




By /s/ Adam Spreyer
Name: Adam Spreyer
Title: Vice President

Signature Page to
Amendment No. 3

--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY




By /s/ Kathryn Schad Reuther
Name: Kathryn Schad Reuther
Title: SVP




PNC BANK, NATIONAL ASSOCIATION




By /s/ Andrew Fraser
Name: Andrew Fraser
Title: Vice President




U.S. BANK NATIONAL ASSOCIATION




By /s/ Steven L. Sawyer
Name: Steven L. Sawyer
Title: Senior Vice President




ING BANK, N.V., DUBLIN BRANCH




By /s/ Sean Hassett
Name: Sean Hassett
Title: Director




By /s/ Emma Condon-Kraeft
Name: Emma Condon-Kraeft
Title: Vice President



























Signature Page to
Amendment No. 3